      Case 2:18-cr-00160-CJB-DMD Document 169 Filed 10/15/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                          *            CRIMINAL NO.: 18-160

                     v.                            *            SECTION: “J”

 TERRY KNOPE                                       *

                                            *      *       *

                      GOVERNMENT=S MOTION FOR
            THREE-LEVEL DECREASE PURSUANT TO U.S.S.G. ' 3E1.1(b)

       NOW INTO COURT comes the United States of America, appearing by and through the

undersigned Assistant United States Attorney, who respectfully moves this Court to grant

defendant, Terry Knope, a three-level decrease for early acceptance of responsibility. In support

thereof, the government states as follows:

       1.      United States Sentencing Guideline ' 3E1.1 provides that:

               (a)        If the defendant clearly demonstrates acceptance of responsibility
                          for his offense, decrease the offense level by 2 levels.

               (b)        If the defendant qualifies for a decrease under subsection (a), the
                          offense level determined prior to the operation of subsection (a) is
                          level 16 or greater, and upon motion of the government stating that
                          the defendant has assisted authorities in the investigation or
                          prosecution of his own misconduct by timely notifying authorities
                          of his intention to enter a plea of guilty, thereby permitting the
                          government to avoid preparing for trial and permitting the
                          government and the court to allocate their resources efficiently,
                          decrease the offense level by 1 additional level.

       2.      According to the Draft Presentence Investigation Report (PSR) dated August 15,

2019, Mr. Knope's Adjusted Offense Level is 47. (PSR, & 72).

       3.      Mr. Knope notified the government of his intention to enter a plea of guilty in a

timely fashion, permitting the government to avoid preparing for trial.
      Case 2:18-cr-00160-CJB-DMD Document 169 Filed 10/15/19 Page 2 of 2



       WHEREFORE, the government moves this Court to grant defendant, Terry Knope,

a three-level reduction for acceptance of responsibility.

                                              Respectfully submitted,

                                              PETER G. STRASSER
                                              UNITED STATES ATTORNEY



                                              /s/ Julia K. Evans
                                              JULIA K. EVANS
                                              Assistant United States Attorney

                                              /s/ Risa Berkower ________________
                                              RISA BERKOWER
                                              Trial Attorney
                                              Civil Rights Division
                                              United States Department of Justice



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2019, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send an electronic notice filing to counsel for

defendant, Terry Knope.


                                              /s/ Julia K. Evans
                                              JULIA K. EVANS
                                              Assistant United States Attorney




                                                 2
